Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ophelia De’Lonta appeals the magistrate judge’s stipulation of dismissal order.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge in her order denying De’Lon-*559ta’s motion to dismiss settlement. De’Lonta v. Johnson, No. 1:05-cv-01469-TCB (E.D. Va. filed July 2 & entered July 3, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. § 636(c) (2006).